DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new mappings used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Zhuang et. al. (US 20160210341, Zhuang hereinafter).

Zhuang discloses the following:

With respect to independent claims:

Regarding claim 1,  A method for predicting future network traffic comprising:
measuring network traffic over a first time window to create a traffic history, each traffic history being associated with a traffic rate measured within a second time window (e.g. “a traffic rate and replication capacity may be expressed in terms of events per second, and replication latency may be expressed in terms of seconds or other time units (e.g., minutes, milliseconds). A past or historical traffic rate parameter reflects how many events were received or generated within the system during a particular time period, as detected by a storage system that initially records the events, for example, and a future or forecasted traffic rate identifies a prediction for some future period of time. Replication capacity is a measure of how quickly the system makes events available to consumers, and may reflect a current measurement, a past measurement, or a forecast for a future time period. A past or historical replication latency reflects actual measurement of the latency experienced by one or more past events, while a future or forecasted replication latency is a prediction for a future time period. Instead of an actual measurement or forecast for a specific discrete time period, a given value (e.g., traffic rate, replication capacity, replication latency) may be an average of values measured or predicted for multiple time periods” [0016], wherein the traffic rate values measured for multiple time periods comprises traffic measured over a first time period considered as first time window and traffic measured over a second time period considered as a second time window. Furthermore, “a capacity planning task may involve calculation and/or use of any or all of the following: 1) Forecasted future traffic rate--based on historical traffic” [0040]- [0041]);
repeating the step of measuring multiple times to obtain a plurality of traffic histories and a plurality of associated traffic rates (e.g. “FIG. 2 is a flow chart illustrating a method of forecasting a future rate of traffic, according to some embodiments. In other embodiments, one or more of the illustrated operations may be omitted, repeated, or performed in a different order” [0052], which repeating one or more operations is associated with repeating the step of measuring multiple times);  
grouping into subsets the plurality of traffic histories (e.g. “In these embodiments, six weeks of historical traffic rates are used to generate and distribute or decompose three forecasted weeks of future traffic among individual hours of those weeks. In other embodiments, past traffic rates covering differ spans of time may be used to generate forecasts covering different time periods” [0054], wherein three forecasted weeks of future traffic is associated with grouping into subsets the plurality of traffic histories);
determining a probability distribution of the associated traffic rates for each subset of traffic histories (e.g. “the historical data are used to generate a distribution index, which will allow traffic rates forecasted from the historical data on a larger time scale (e.g., days, weeks) to be decomposed to match the hourly granularity of the historical data, thereby providing forecasts for hourly intervals of time” [0053]. Moreover, “In operation 202, creation of a weekly distribution index (which may alternative be termed a weekly seasonal index) begins with calculation of moving averages for each hour of a recent week (or some other week) of historical traffic data. In particular, for each hour of the 168 consecutive historical hourly traffic rates/volumes in the selected week, a moving average is calculated” [0055], which moving average is a calculation to analyze data points by creating a series of averages of different subsets of traffic histories. Furthermore, “In operation 206, variances (V) are calculated for each hourly data point in the time-series data by dividing the historical value for that hour by the centered moving average” [0060].  Note that aforesaid average and variance are associated with a probability distribution);
matching current network traffic to one of the subsets of the plurality of traffic histories (e.g. “To support effective capacity planning, some or all of the parameters listed previously may be calculated. In particular, a capacity planning task may involve calculation and/or use of any or all of the following: 1) Forecasted future traffic rate—based on historical traffic” [0040-[0041].  Moreover, “In performing calculation (1) listed above—forecasting a future traffic rate—in some embodiments any numbers or types of suitable models may be applied. Illustratively, it may be determined that one model is well-suited for a given system or a given environment, in which case that model's result may always (or usually) be applied. Or, two or more models may be applied and the average or a weighted mean of their results may be calculated and applied, or one of their results may be adopted over the others. For example, selected models may be applied to some period of historical (past) traffic and the results (i.e., the subsequent traffic that the models forecasted) compared with the actual traffic that was encountered in order to determine which model is most accurate for the environment” [0049], which actual traffic is considered as the current network traffic, the subsequent traffic that the models forecasted is one of the subsets of the plurality of traffic discussed above and the comparing is associated with matching); and 
predicting that a traffic rate of the current network traffic within a time period corresponding to the second time window does not exceed a specified statistical parameter of the probability distribution (e.g. “A past or historical traffic rate parameter reflects how many events were received or generated within the system during a particular time period, as detected by a storage system that initially records the events, for example, and a future or forecasted traffic rate identifies a prediction for some future period of time. Replication capacity is a measure of how quickly the system makes events available to consumers, and may reflect a current measurement, a past measurement, or a forecast for a future time period. A past or historical replication latency reflects actual measurement of the latency experienced by one or more past events, while a future or forecasted replication latency is a prediction for a future time period. Instead of an actual measurement or forecast for a specific discrete time period, a given value (e.g., traffic rate, replication capacity, replication latency) may be an average of values measured or predicted for multiple time periods” [0016]. Moreover, “In some service level agreements, however, the event replication latency may be defined differently (i.e., not as a simple maximum). For example, an SLA may dictate that the replication latency must be less than some value (e.g., 60 seconds) for X % of events (e.g., 95%, 99%) consumed by the consumer during a given time period (e.g., one day, one week). As another example, a replication latency metric may be restricted to exceeding a threshold value (e.g., 60 seconds) for no more than a threshold period of time (e.g., 1 minute, 1% of a given time period)” [0046], which latency less than the threshold value for X% of events during a given time period is associated with traffic rate not exceeding a specified statistical parameter of the probability distribution since traffic rate is related to latency).

Regarding claim 15, A non-transitory computer-readable medium having a plurality of non-transitory instructions executable with a processor to predict future network traffic, the plurality of non-transitory instructions being executable for (e.g. “Methods and processes described in the detailed description can be embodied as code and/or data, which may be stored in a non-transitory computer-readable storage medium as described above. When a processor or computer system reads and executes the code and manipulates the data stored on the medium, the processor or computer system performs the methods and processes embodied as code and data structures and stored within the medium” [0142]):
measuring network traffic over a first time window to create a traffic history, each traffic history being associated with a traffic rate measured within a second time window;
repeating the step of measuring multiple times to obtain a plurality of traffic histories and a plurality of associated traffic rates;  
grouping into subsets the plurality of traffic histories;
determining a probability distribution of the associated traffic rates for each subset of traffic histories;
matching current network traffic to one of the subsets of the plurality of traffic histories; and
predicting that a traffic rate of the current network traffic within a time period corresponding to the second time window will not exceed a specified statistical parameter of the probability distribution (e.g. Note that this claim is similar to claim 1 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 1 applies here as well).

With respect to dependent claims:
Regarding claim 2, The method of claim 1, wherein the step of measuring network traffic comprises measuring network traffic volume at pre-defined sampling intervals within the first time window (e.g. “In one implementation, for example, historical rates are hourly in nature, meaning that for each of multiple past hours, the system can provide a count of the amount of traffic (or events) that were experienced in that hour. In another implementation, traffic rates may reflect other time periods (e.g., minutes, days, weeks)” [0037], which time period is associated with the sampling interval).
Regarding claim 3, The method of claim 2, wherein the pre-defined sampling intervals are continuous and of equal duration (e.g. “One or more distribution indexes (or "seasonal indexes") are generated to summarize and reflect historical traffic rates. For example, a weekly distribution index may reflect one historical week of traffic, on a per-day basis (i.e., with 7 data points, each point representing one day's traffic), a per-hour basis (i.e., with 168 data points, each point representing one hour's traffic), or some other basis. An hourly distribution index would reflect one historical hour of traffic, a daily distribution index would reflect one historical day, a monthly distribution index would reflect one historical month, and so on” [0038]. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 4, The method of claim 1, wherein the traffic rates are maximum traffic rates (e.g. “Replication headroom may have multiple aspects, such as a maximum traffic rate that can be handled without violating (or likely violating) an event consumer's SLA, or a date or time at which the forecasted traffic rate is expected to (or is likely to) violate an event consumer's SLA” [0017]).
Regarding claim 5, The method of claim 1, wherein the first time window and the second time window are continuous and of equal duration (e.g. “In one implementation, for example, historical rates are hourly in nature, meaning that for each of multiple past hours, the system can provide a count of the amount of traffic (or events) that were experienced in that hour. In another implementation, traffic rates may reflect other time periods (e.g., minutes, days, weeks)” [0037]. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 6, The method of claim 1, wherein the specified statistical parameter of the probability distribution is selected from the group consisting of a mean, median, average, mode, quantile, percentile and combinations thereof (e.g.  “Instead of an actual measurement or forecast for a specific discrete time period, a given value (e.g., traffic rate, replication capacity, replication latency) may be an average of values measured or predicted for multiple time periods” [0016]. Note that there are multiple options in the claim and only the average option is considered here).
Regarding claim 7, The method of claim 1, wherein the step of forming subsets includes grouping traffic histories with the same pre-defined sampling intervals (e.g. aforesaid “six weeks of historical traffic rates are used to generate and distribute or decompose three forecasted weeks of future traffic among individual hours of those weeks”)
Regarding claim 8, The method of claim 7, wherein a source is selected from the group consisting of a wireless cell (e.g. “Users of a service or services hosted by system 110 connect to the system via client devices, which may be stationary (e.g., desktop computer, workstation) and/or mobile (e.g., smart phone, tablet computer, laptop computer)” [0021], which smart phone is associated with a wireless cell).
Regarding claim 9, The method of claim 7, wherein a signal type is selected from the group consisting of a radio frequency signal (e.g. aforesaid mobile is associated with radio frequency signal).
Regarding claim 10, The method of claim 1, wherein the step of matching current network traffic to one of the subsets uses a predictor algorithm (e.g. “In some embodiments, two models used to forecast future traffic rates include a time-series model and regression analysis. In some implementations, the ARIMA (Autoregressive Integrated Moving Average) model is the time-series model.” [0050], which time-series model is considered as the predictor algorithm).
Regarding claim 11, The method of claim 1, wherein the predicted traffic rate of the current network traffic within the time period corresponding to the second time window is subtracted from a maximum network capacity to determine a future idle capacity during the second time interval (e.g. “In operation 304, T.sub.i,j and are compared. For hour j=1, for example, the forecasted traffic T.sub.i,l is compared to the corresponding replication capacity C.sub.i,l. Illustratively, each value may be expressed as a total number of events received or expected to be received (for T), or a total number of events that can be processed without delay (for C), divided by 3600, which yields corresponding rates (i.e., events per second). In some other implementations, the traffic and replication capacity values may simply be the total number of events received/expected to be received during the hour and the total number of events that can be processed without delay during the hour. If the current traffic exceeds capacity, the method continues at operation 306. Otherwise, if the capacity is greater than or equal to the traffic, the method advances to operation 310.” [0079]-[0080]. Note that aforesaid comparison and the “No” flow path to operation 306 is associated with subtraction. Moreover, “In operation 310, capacity exceeds or matches the traffic. If the capacity matches the traffic, accumulated latency will not change; if it exceeds traffic, accumulated latency (if any) will decrease.” [0083], which decreased amount is associated with the idle capacity). 
Regarding claim 12, The method of claim 11 further comprising reallocating at least a portion of the future idle capacity of the network (e.g. “In addition, a capacity planning effort may also or instead involve configuring an event consumer's SLA, or at least determining how such an SLA could be configured in terms of replication latency“ [0045]. Moreover, “In operation 322, the value of j, the current hour for which calculations are being performed, is incremented, and the method returns to operation 304. Each time operation 304 is revisited, the comparison of traffic and capacity values is made for the next hour (as incremented in operation 322)” [0086], which operation 304 for the next hour takes into account the updated capacity).
Regarding claim 13, The method of claim 12 further comprising ensuring a minimum quality of service is maintained when at least a portion of the future idle capacity of the network is reallocated (e.g. “In some embodiments, effective capacity planning involves determining and/or using any or all of several parameters. These parameters may include, but are not limited to, past and/or future traffic rates (i.e., rates of arrival of new events), replication latency, available replication capacity, replication headroom, and a suitable replication latency requirement of an event consumer's SLA (Service Level Agreement)” [0015], which SLA is associated with a minimum quality of service).
Regarding claim 14, The method of claim 13, wherein ensuring a minimum quality of service comprises assigning a quality of service threshold setting a minimum reliability (e.g. “In some service level agreements, however, the event replication latency may be defined differently (i.e., not as a simple maximum). For example, an SLA may dictate that the replication latency must be less than some value (e.g., 60 seconds) for X % of events (e.g., 95%, 99%) consumed by the consumer during a given time period (e.g., one day, one week). As another example, a replication latency metric may be restricted to exceeding a threshold value (e.g., 60 seconds) for no more than a threshold period of time (e.g., 1 minute, 1% of a given time period)” [0046]).
Regarding claim 16, The non-transitory computer-readable medium of claim 15, wherein the traffic rates are average traffic rates (e.g. Note that this claim is similar to claim 4 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 4 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 17, The non-transitory computer-readable medium of claim 15, wherein the first time window and the second time window are continuous and of equal duration (e.g. Note that this claim is similar to claim 5 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 5 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 18,    The non-transitory computer-readable medium of claim 15 further comprising the plurality of non-transitory instructions being executable for determining a future idle capacity during the second time interval when the predicted traffic rate of the current network traffic within the time period corresponding to the second time window is subtracted from a maximum network capacity (e.g. Note that this claim is similar to claim 11 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 11 applies here as well).
Regarding claim 19, The non-transitory computer-readable medium of claim 18 further comprising the plurality of non-transitory instructions being executable for reallocating at least a portion of the future idle capacity of the network (e.g. Note that this claim is similar to claim 12 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 12 applies here as well).
Regarding claim 20, The non-transitory computer-readable medium of claim 19 further comprising the plurality of non-transitory instructions being executable for ensuring that a minimum quality of service is maintained when at least a portion of the future idle capacity of the network is reallocated (e.g. Note that this claim is similar to claim 13 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 13 applies here as well).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                   

/JUNG H PARK/Primary Examiner, Art Unit 2411